Judgment reversed, without costs, and the original judgment of the Family Court reinstated in the following memorandum; *663We are not convinced upon the whole record that the proof of paternity was sustained by clear and convincing evidence. Accordingly, the order of the Appellate Division here reviewed and the final judgment of the Family Court appealed from should be reversed and the original judgment of the Family Court dismissing the petition should be reinstated.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Rabin. Taking no part: Judge Stevens.